Citation Nr: 0500752	
Decision Date: 01/11/05    Archive Date: 01/19/05

DOCKET NO.  03-16 364	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD), currently evaluated as 10 percent 
disabling.

2.  Entitlement to a total rating for compensation based on 
individual unemployability (TDIU) due to a service-connected 
disability.


REPRESENTATION

Appellant represented by:	Wade Bosley, Attorney


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K.A. Kennerly, Associate Counsel

INTRODUCTION

The veteran served on active duty from August 1968 to July 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions dated June 2002 and 
August 2003 of the Cleveland, Ohio Regional Office (RO) of 
the Department of Veterans Affairs (VA).  

Having considered the veteran's contentions in light of the 
record and the applicable law, the Board finds that this 
matter is ready for appellate review.  


FINDINGS OF FACT

1.  PTSD is productive of occupational and social impairment 
with deficiencies in most areas such as work and family 
relations, judgment, thinking or mood due to near-continuous 
panic or depression affecting the ability to function 
independently, appropriately and effectively and difficulty 
in adapting to stressful circumstances (including work or a 
work-like setting); and an inability to establish and 
maintain effective relationships.

2.  The veteran is precluded from performing all forms of 
substantially gainful employment as a result of the service-
connected PTSD.


CONCLUSIONS OF LAW

1.  The criteria for a 70 percent rating for post-traumatic 
stress disorder has been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.7, 4.130 and Diagnostic Code 9411 
(2004).

2.  The criteria for a total rating based on individual 
unemployability due to PTSD have been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002), 38 C.F.R. §§ 3.102, 3.321, 3.340, 
3.341, 4.16, 4.18 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that PTSD is more severe than is 
contemplated by the currently assigned 10 percent rating.  He 
further argues that the service-connected psychiatric 
disorder renders him unemployable.

Having carefully considered the veteran's contentions in 
light of the evidence of record and the applicable law, the 
Board finds that the weight of such evidence is in 
approximate balance and the claim will be granted on this 
basis.  38 U.S.C.A 
§ 5107(b) (West 2002); Alemany v. Brown, 9 Vet. App. 518, 519 
(1996); Brown v. Brown, 5 Vet. App. 413, 421 (1993) 
(Observing that under the "benefit-of-the-doubt" rule, where 
there exists "an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter," the claimant shall prevail upon 
the issue).

In particular, a 70 percent disability evaluation will be 
assigned for PTSD, and a total rating based upon individual 
unemployability will be granted.  In this regard, while the 
Board has considered whether further development and notice 
under the Veterans Claims Assistance Act of 2000 or other law 
should be undertaken, given the results favorable to the 
veteran as a result of this action, further development or 
notification is not warranted.  

The record indicates that the veteran is diagnosed as having 
PTSD, and non-service-connected bipolar disorder.  While it 
cannot be doubted that the latter impacts the service-
connected disability, the record suggests that the degree of 
such an effect may not be completely ascertainable.  In these 
circumstances, VA is obligated to consider the entirety of 
the psychiatric impairment in ascertaining an appropriate 
disability level.  See Mittleider v. West, 11 Vet. App. 181, 
182 (1998) (Observing that when it is not possible to 
separate the effects of a service-connected condition and a 
non- service-connected condition, the provisions of 38 C.F.R. 
§ 3.102 mandates that reasonable doubt on any issue was to be 
resolved in the veteran's favor, and that all signs and 
symptoms be attributed to the service- connected condition).  

The evidence of record indicates that the veteran underwent a 
VA PTSD examination in September 2000.  The multiaxial 
assessment was as follows:  Axis I: bipolar disorder, last 
episode mixed, currently stable and PTSD; Axis II: none 
apparent; Axis III: no ongoing illness known; Axis IV: 
psychosocial and environmental stressors were moderate based 
on having recently lost his job and having a very limited 
support system; Axis V: Global Assessment of Functioning 
(GAF) Scale - overall GAF score was 70, solely related to the 
PTSD symptomatology 75 - 80.

The veteran endorsed daily, recurrent, intrusive thoughts 
about his experiences in the military.  He indicated 
recurrent, distressing dreams about the military at the rate 
of approximately one time per month.  He displayed 
psychological distress when describing stressful events in 
service.  Although the veteran initially appeared to use 
laughter as a defense mechanism, near the end of the 
interview he became somber and nearly tearful.

The veteran also displayed physiological reactivity in that 
he became more physically withdrawn.  He described diminished 
interest in significant activities other than work, felt 
detached from others and endorsed efforts to avoid 
conversations associated with the trauma.  He endorsed 
difficulty with sleeping although this was rather improved by 
his current medication.  He also endorsed irritability as 
well as hypervigilance and an exaggerated startle response.  
He recently noted difficulty with concentration, however this 
may have been more closely associated with his bipolar 
disorder.



The veteran underwent a VA PTSD examination in April 2002.  
The multiaxial assessment was as follows: Axis I: PTSD and 
bipolar disorder; Axis II: none apparent; Axis III: none 
known which would impact Axis I; Axis IV: moderate, based on 
limited financial resources; Axis V: GAF score between 65 and 
70.  The examiner noted that this was related to the 
veteran's PTSD only.  The veteran endorsed worsening symptoms 
with regard to his nightmares.  He stated that he had three 
to four nightmares per month related to Vietnam, and 
experienced two to four flashbacks per month.  He also felt 
that he was separated from most people.  During the previous 
evaluation, he had stated that he slept six to seven hours 
per night and upon the April 2002 examination, stated he 
slept four to five hours per night.

The cross-over symptoms between bipolar disorder and service-
connected PTSD were noted to be difficulty with sleep and 
irritability as well as difficulty with concentration.  The 
veteran indicated that he was consistently irritable, but 
that irritability heightened when he was manic.

In February 2003, the veteran submitted an affidavit from his 
brother, [redacted], His brother stated that the veteran was very 
popular and outgoing prior to entering service.  Upon 
discharge, [redacted], stated that his brother was a mean and 
violent man.  He recalled the veteran's wife discussing the 
veteran's nightmares that caused him to scream.  He observed 
that the veteran seemed depressed and irritable all the time.  
He was not able to concentrate and avoided fireworks.  He 
went into fits of anger and rage and was suspicious of 
everyone and not trusting.  Also in February 2003, the 
veteran submitted an affidavit from a friend, [redacted].The 
second affidavit echoed the statement of the veteran's 
brother.

In June 2003, the veteran submitted to a mental impairment 
questionnaire given by his psychologist at the VAMC.  The 
psychologist found that the veteran had a persistent 
irrational fear of a specific object, activity, or situation 
that results in a compelling desire to avoid the dreaded 
object, activity or situation.  He had recurrent and 
intrusive recollections of a traumatic experience, including 
dreams, which were a source of marked distress due to his 
PTSD.  His abilities to perform activities within a schedule, 
maintain regular attendance and be punctual with customary 
tolerance, work in coordination with or in close proximity to 
co-workers without distracting or being distracted by them, 
accept instructions and criticisms from supervisors, behave 
in an emotionally stable manner, relate predictably in social 
situations, interact appropriately with the general public, 
and deal with stress were seriously limited, but not 
precluded.

In July 2003, a vocational assessment was made by [redacted], 
Rehabilitation Services by [redacted].  Based on the mental 
impairment questionnaire of June 2003, the vocational 
examiner stated that the degree of impairment demonstrated 
over ten key areas precluded the veteran from being able to 
perform competitive work on a repetitive basis, to include 
the work in which he was experienced.  The examiner stated 
that even 10 percent of the veteran's current impairment 
would render him unable to work.  The examiner concluded that 
the veteran was permanently and totally occupationally 
disabled.  There were no jobs in the local or national 
economies that he would be able to perform.  This conclusion 
was reached after consideration of the psychological 
limitations arising from the veteran's service-connected 
disability.

Finally, the vocational examiner stated that the evolution of 
the veteran's disability affecting his work activity could be 
seen, to some degree, through his work history.  
Significantly, the veteran was noted to have initiated his 
work career in positions with a good deal of responsibility 
and the jobs were sedentary.  He moved to a light level job 
that involved less of the technical work he once was able to 
perform.  The examiner observed that the veteran had then 
obtained work positions that required him to repair items, 
but that the course of this career path was the inverse of 
the usual course of career in which one gains more 
responsibility as they progress through the jobs.

In October 2003, the veteran underwent a psychological 
examination by J.M., PhD., who observed that, assuming the 
veteran did not have a bipolar disorder, the limitation of 
functioning imposed by PTSD would be illustrative of 
disability to a far greater degree than 10 percent.  


Rating for PTSD

The appellant's claim of service connection for PTSD was 
received in August 2000.  By rating decision dated March 
2001, service connection for the claimed disorder was 
granted, and a 10 percent disability evaluation was assigned.  
The appellant filed a timely notice of disagreement as to the 
evaluation of his service-connected disorder.  By decision 
dated in June 2002, the 10 percent disability rating was 
continued.

The appellant's rating claim is to be decided based upon the 
application of a schedule of ratings, which is predicated 
upon the average impairment of earning capacity.  See 38 
U.S.C. § 1155; 38 C.F.R. § 3.321(a) and 4.1 (2004).  Separate 
diagnostic codes identify various disabilities.  See 38 
C.F.R. Part 4 (2004).
The disability ratings evaluate the ability of the body to 
function as a whole under the ordinary conditions of daily 
life including employment.  Evaluations are based on the 
amount of functional impairment; that is, the lack of 
usefulness of the rated part, system, or the psyche in self-
support of the individual.  See 38 C.F.R. § 4.10 (2004).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for the higher rating.  See 38 C.F.R. § 4.7 (2004).

The degree of impairment resulting from a disability involves 
a factual determination of the current severity of the 
disability.  See Francisco v. Brown, 7 Vet. App. 55, 57-58 
(1994); see also Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  In resolving this factual issue, the Board may only 
consider the specific factors as are enumerated in the 
applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 
204, 208 (1994).  Further, because the appellant's disability 
rating claim has been in continuous appellate status since 
the original assignment of service-connection, the evidence 
to be considered includes all evidence proffered in support 
of the original claim.  See Fenderson v. West, 12 Vet. App. 
119 (1999).

The veteran's PTSD has been evaluated as 10 percent disabling 
pursuant to the criteria set out in 38 C.F.R. § 4.130, 
Diagnostic Code 9411.  A 10 percent evaluation is warranted 
for occupational and social impairment due to mild or 
transient symptoms which decrease work efficiency and ability 
to perform occupational tasks only during periods of 
significant stress, or; symptoms controlled by continuous 
medication.  A 30 percent evaluation is warranted for 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  A 50 percent 
evaluation is warranted for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short-and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent disability rating is in order when there is 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation, obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances ( including 
work or a work-like setting); inability to establish and 
maintain effective relationships.

A 100 percent disability rating is in order when total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.

It has been observed that GAF scores are a scale reflecting 
the "psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); Richard v.  
Brown, 9 Vet. App. 266 (1996) (citing the American 
Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL 
FOR MENTAL DISORDERS (4th ed.) (DSM-IV), p. 32).  GAF scores 
ranging between 61 to 70 reflect some mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, and has some meaningful 
interpersonal relationships.  Scores ranging from 51 to 60 
reflect more moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  
Scores ranging from 41 to 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job).

As noted above, it is clear that the veteran has significant 
psychiatric impairment from both non-service-connected 
bipolar disorder and service-connected PTSD.  However, 
however because it appears that the impairment cannot 
reasonably be ascertained, the Board must assume the total 
impairment is due to PTSD.  Mittleider, supra.  

The veteran has occupational and social impairment due to his 
PTSD enough to satisfy the criteria for a 70 percent rating.  
At the veteran's September 2000 VA examination, the veteran 
indicated he suffered from daily, recurrent, intrusive 
thoughts about his time in the military and recurrent, 
distressing dreams.  His GAF score was 70.  He also endorsed 
irritability, hypervigilance and difficulty with 
concentration.  At the April 2002 VA examination, the 
examiner noted that the veteran's GAF score was between 65 
and 70.  The veteran reported recurrent nightmares and 
flashbacks from his time in service.

The statement from the veteran's brother in February 2003 
indicated that following discharge from service, the veteran 
was severely socially isolated - vicious, mean and violent.  
He was also prone to fits of anger and range with a 
heightened level of suspicion and lack of trust.  These 
observations are corroborated in large part through the 
October 2003 report, as well as the VAMC general psychology 
group notes from November 2003.  

The evidence also shows that there is social and occupational 
impairment regarding the veteran's family relations, 
judgment, thinking and mood.  His most recent GAF score being 
in the 40s to 50 range reflects serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job).  He is also unable to establish and maintain 
effective relationships.  Accordingly, it is determined that 
there is evidence of occupational and social impairment with 
deficiencies in most of the areas detailed in the regulation 
to satisfy the criteria for a 70 percent rating.  

However, the evidence does not show that the veteran meets 
the criteria for the next higher rating of 100 percent.  
Although the veteran's psychological group notes indicated a 
low GAF score and the VA examinations detailed worsening 
nightmares and outward responses, the record does not show 
total occupational and social impairment due to such symptoms 
as gross impairment of thought processes or communication, 
persistent delusions or hallucinations, grossly inappropriate 
behavior, persistent danger of hurting self or others, or 
inability to maintain minimum hygiene as would be required 
for a 100 percent schedular rating under the current 
regulations.  At the veteran's April 2002 VA examination, his 
hygiene was good, and his thought processes were rational, 
coherent, and goal-directed.  He was oriented times 3, and 
his basic short-term memory and concentration skills were 
intact.  The examiner specifically commented that there was 
no evidence of a suicidal or homicidal risk with the veteran.  
After a thorough review of the record, it is determined that 
a 70 percent disability rating most nearly fits the veteran's 
symptomatology for PTSD.

Based on the foregoing, a 70 percent rating for PTSD is 
granted.  See 38 C.F.R. § §4.7, 4.126, 4.130, Diagnostic Code 
9411 (2004).


Total Disability Rating Based on Individual Unemployability

Total disability ratings for compensation based on individual 
unemployability may be assigned where the schedular rating is 
less than total, when it is found that the disabled person is 
unable to secure or follow a substantially gainful occupation 
as a result of a single service-connected disability ratable 
at 60 percent or more, or as a result of two or more 
disabilities, provided at least one disability is ratable at 
40 percent or more, and there is sufficient additional 
service-connected disability to bring the combined rating to 
70 percent or more.  See 38 C.F.R. §§ 3.340, 3.34l, 4.16(a) 
(2004).  Where these percentage requirements are not met, 
entitlement to the benefits on an extraschedular basis may be 
considered when the veteran is unable to secure and follow a 
substantially gainful occupation by reason of service- 
connected disabilities.  See 38 C.F.R. §§ 3.321(b), 4.16(b) 
(2004).

In determining whether an individual is unemployable by 
reason of service-connected disabilities, consideration must 
be given to the type of employment for which the veteran 
would be qualified.  Such consideration would include 
education and occupational experience.  Age may not be 
considered a factor.  See 38 C.F.R. § 3.341 (2004).  
Unemployability associated with advancing age or intercurrent 
disability may not be used as a basis for assignment of a 
total disability rating.  See 38 C.F.R. § 4.19 (2004).

The veteran is in receipt of a 70 percent rating for his PTSD 
as a result of the Board's decision in this document.  He is 
not in receipt of service connection for any other 
disability.  

The issue is whether the veteran's PTSD precludes him from 
engaging in substantially gainful employment (i.e., work 
which is more than marginal, that permits the individual to 
earn a "living wage").  See Moore v. Derwinski, 1 Vet. App. 
356 (1991).  For a veteran to prevail on a claim for a total 
compensation rating based on individual unemployability, the 
record must reflect some factor, which takes this case 
outside the norm.  Van Hoose v. Brown, 4 Vet. App. 361 
(1993).

The record indicates that the veteran was able to work prior 
to 2001.  Since that time, the medical evidence, in 
particular the July 2003 vocational assessment report, has 
demonstrated that the veteran has significant and increasing 
psychological symptoms that, independent of physical 
limitations, have precluded the veteran from working.  The 
examiner specifically stated that given the severity of the 
veteran's PTSD symptoms, he was permanently and totally 
occupationally disabled and that there were no jobs in the 
local or national economies that he would be able to perform.  
This conclusion was reached after consideration of the 
psychological limitations arising from his PTSD.  There is no 
medical evidence or opinion of record to the contrary.  
Accordingly, it is determined that the veteran's PTSD renders 
him unable to follow a substantially gainful occupation.


ORDER
 
Entitlement to an initial 70 percent evaluation for PTSD is 
granted, subject to the law and regulations governing the 
payment of monetary benefits.

Entitlement to a total rating is granted, subject to the law 
and regulations governing the payment of monetary benefits.



	                        
____________________________________________
	Vito A. Clementi
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


